in his previous petitions. 2 See NRS 34.810(1)(b)(2); NRS 34.810(2).
                Appellant's petition was procedurally barred absent a demonstration of
                good cause and actual prejudice.    See NRS 34.726(1); NRS 34.810(1)(b);
                NRS 34.810(3). Moreover, because the State specifically pleaded laches,
                appellant was required to overcome the rebuttable presumption of
                prejudice. NRS 34.800(2).
                            First, appellant appeared to assert that he had good cause
                because he believed that this court erred in concluding that an amended
                judgment of conviction filed on August 12, 2010, did not provide good
                cause to challenge the original judgment of conviction. This court has
                already considered and twice rejected the underlying claim.             See
                Braunstein v. State, Docket No. 58136 (Order of Affirmance, September
                14, 2011); Braunstein v. State, Docket No. 57332 (Order of Affirmance,
                June 8, 2011). Reconsideration of this claim is barred by the doctrine of
                law of the case, which "cannot be avoided by a more detailed and precisely
                focused argument." Hall v. State, 91 Nev. 314, 316, 535 P.2d 797, 799
                (1975). While appellant claimed that this court erred in its disposition of
                this issue, appellant failed to demonstrate that the law of the case should
                not be applied. See Tien Fu Hsu v. Cnty. of Clark, 123 Nev. 625, 630-31,



                      'Braunstein v. State, Docket No. 58136 (Order of Affirmance,
                September 14, 2011); Braunstein v. State, Docket No. 57332 (Order of
                Affirmance, June 8, 2011); Braunstein v. State, Docket No. 46609 (Order of
                Affirmance, December 5, 2006).




SUPREME COURT

     OF

   NEVADA
                                                     2
(0) 19474 aeo
                173 P.3d 724, 728-29 (2007) (discussing when the doctrine of the law of the
                case should not be applied).
                            Second, appellant attempted to overcome the procedural bars
                by characterizing his petition as a "First Amendment" petition. However,
                this lacked merit, as appellant failed to demonstrate any unconstitutional
                prior restraint of his First Amendment rights. See NRS 34.185.
                            Third, appellant claimed that the district court lacked
                jurisdiction to convict him and asserted that the procedural bars did not
                apply to this claim because jurisdiction can be challenged at any time.
                Appellant's claim lacked merit because his claim did not implicate the
                jurisdiction of the courts. See Nev. Const. art. 6, § 6; NRS 171.010.
                            Fourth, appellant claimed that he suffered from a
                fundamental miscarriage of justice. In order to demonstrate a
                fundamental miscarriage of justice, a petitioner must make a colorable
                showing of actual innocence—factual innocence, not legal innocence.
                Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001); Calderon v.
                Thompson, 523 U.S. 538, 559 (1998). Appellant did not demonstrate
                actual innocence as his claims involved legal innocence, and therefore, he
                failed to show that "it is more likely than not that no reasonable juror
                would have convicted him in light of . . . new evidence." Calderon, 523
                U.S. at 559 (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also
                Pellegrini, 117 Nev. at 887, 34 P.3d at 537; Mazzan v. Warden, 112 Nev.
                838, 842, 921 P.2d 920, 922 (1996).




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I94Th
                            Finally, appellant failed to overcome the presumption of
                prejudice to the State. Therefore, the district court did not err in denying
                the petition. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                   C.J.



                                                      /c-IcAA •-e4-4-1.1        , J.
                                                   Hardesty


                                                                                   J.
                                                   Douglas



                cc:   Hon. Michael Villani, District Judge
                      Steven Samuel Braunstein
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COMM'
        OF
     NEVADA
                                                      4
(0) 1947A